DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/28/2022 has been entered.  Claims 1-20 are pending.  Claims 11-12 and 15 were previously withdrawn.
	The previous objection to the abstract is withdrawn in light of Applicant’s amendment.
	The previous objection of claims 1-10, 13-14, and 16-17 is withdrawn in light of Applicant’s amendment.
	The previous rejection of claims 1-10 and 16-20 under 35 USC 103 as being unpatentable over Chen (WO 2016/028582 A1) is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US 8,997,797 B2).
Regarding claims 1 and 17, Kitahara discloses a fluororesin containing 55.0 to 90.0 mol% of copolymerized units derived from tetrafluoroethylene which slightly encompasses the claimed range, 9.2 to 44.2 mol% of copolymerized units derived from vinylidene fluoride, and 0.1 to 0.8 mol% of copolymerized unit derived from ethylenically unsaturated monomer represented by the formula (2): CF2=CFORf1 wherien Rf1 is a C1-3 fluoroalkyl group and included perfluoropropylvinylether  and is close to the claimed range and similar properties would be expected (C3/L55-58, C4/L38-48).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I).
Regarding claims 2 and 18, Kitahara discloses the fluororeisn has a melting point of not lower than 180°C and the upper limit is 290°C which is within the claimed range (slightly encompasses the range of claim 18)..
Regarding claims 3 and 19, Kitahara discloses the melt flow rate is from 0.1 to 50 g/10 min, measured at 297°C (close to 300°C) under a load of 5 kg which overlaps the claimed range (C5/L38-48).
Regarding claims 4 and 20, Kitahara does not disclose an elongation at break or strain hardening indexThe Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the polymer is prepared by suspension or emulsion polymerization [0019].  Therefore, the claimed effects and physical properties, i.e. the elongation at break or strain hardening would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 5 and 8, Kitahara discloses the fluororesin is prepared by emulsion polymerization (C5/L66-C6/4).  The solvent used in the polymerization includes water (C7/L4-5). 
Regarding claims 6-7, Kitahra discloses surfactants such as nonionic surfactants, anionic surfactants, and cationic surfactants may be used in the polymerization process.  Fluorine-containing anionic surfactants are preferred (C5/L51-59). 
Regarding claims 9-10, Kitahara discloses the fluororesin can be molded into various formas, including hoses, pipes, tubes, sheets, seals, gaskets, packing members, films, tanks, rollers, bottles, and containers (C7/L27-37).
Regarding claim 13, Kitahara discloses a flexible riser pipe (C7/L64-C8/L9).
Regarding claim 14, Kitahara discloses if the fluororesin is sued for lining or coating the innermost or outermost surface of the pipe, the metal surface may be roughened to improved adhesion.  An adhesive is optional (C8/L40-60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,066,501 (Bassi). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Bassi recite a method for manufacturing an aqueous latex and an aqueous latex both comprising a substantially similar fluoropolymer wherein the amount of tetrafluoroethylene, vinylidene fluoride significantly overlap the claimed range.  The amount of the perfluoroalkylvinylether (PAVE) is the same range.  PAVE includes wherein Rf is a C3 perfluoroalkyl group which is obvious.

Claims 1, 5, 8, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 18-19 of copending Application No. 16/604862. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for manufacturing a polymer where the amounts of TFE, VDF and PAVE overlap the claimed ranges and similar properties would be expected.  PAVE includes PPVE.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8-10, and 17 are directed to an invention not patentably distinct from claims 16-32 of commonly assigned Application No. 17/422477. 
Claims 1, 8-10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 of copending Application No. 17/422477. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a thermoplastic elastomer composition wherein the at least one thermoplastic fluoropolymer is similar to instant claimed.  The perfluoroalkylvinyl ether (PAVE ) of formula (I) includes C3 perfluoroalkyl group.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. The following comment(s) apply:
A) Applicant’s argument that the fluoropolymer of amended claim 1 includes a greater amount of PPVE (1 to 5 mol%) and is therefore distinct from the fluororesin taught by Kitahara (page 9) is not persuasive.  Kitahara discloses a fluororesin containing 0.1 to 0.8 mol% of copolymerized unit derived form ethylenically unsaturated monomer represented by the formula (2): CF2=CFORf1 wherien Rf1 is a C1-3 fluoroalkyl group and included perfluoropropylvinylether  and is close to the claimed range and similar properties would be expected (C3/L55-58, C4/L38-48).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I).
	B) Applicant’s allegation of unexpected results (page 9) is not persuasive.  The evidence is limited to PPVE being present in the amount of 2.1 mol% and 2.2 mol%, respectively for Examples 1 and 2.  The entire range from 1% to 5% by moles of PPVE has not been shown to be critical.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 f.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).
	C) It is acknowledged that Applicant may file applicable terminal disclaimers in a further response upon the indication of allowable subject matter.  However, since the requirements have not been met, the double patenting rejections have been maintained.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767